Opinion by
Orlady, J.,
This suit rvas brought to recover a sum of money which the plaintiff alleged he had been obliged to pay for the defendant, by reason of being an accommodation maker for liim on a note wMch the defendant refused to pay at maturity. The proceeds of the note had been received 'by the defendant, and its pay*572ment was refused by tbe maker ou tbe ground that tbe note was given as a consideration for two horses, which the defendant had sold to the plaintiff about the date of the note.
The controlling fact in the case was whether the note had been given for the two horses, or, as an accommodation to Phillips by Moore.
The testimony was spiced with a horse deal between the parties, and, true to the record of such transactions, these litigants had very conflicting impressions as to the condition and quality of the animals.
The jury adopted the theory of the plaintiff in finding that he was an accommodation maker, and that he had not bought the horses.
The plaintiff did not contradict the note, which stood for what it was worth, but, the effect to be given it, the use to which it was to be put, and the purpose of its form were proper items of proof which do not in any way contradict or reform it.. The suit was not on the note, it was used only as an item of evidence to fix the amount the plaintiff had paid: Tasker’s App., 182 Pa. 122.
Parol evidence is admissible to explain a receipt, an entry in a bank book or account book, or to show the purpose for which a note is given: Sheaffer v. Sensenig, 182 Pa. 634. The defendant offered evidence to show a consideration for the note by a sale of the two horses, which proof was rebutted by the evidence of Moore as to the condition of the horses and the reason for giving the note.
The defendant should not complain of the standard of proof exacted by the charge of the court, as all that was required under the whole evidence was to place the burden on the plaintiff. Whereas, the court said, “he (the plaintiff) must convince you of the truth of'his statement by the weight of the evidence, and his unsupported oath is not sufficient. But if the facts and circumstances surrounding the transaction add weight to the plaintiff’s testimony, and corroborate him, then it will be sufficient for him to maintain his action: ” Conmey v. Macfarlane, 97 Pa. 361; Holohan v. Mix, 134 Pa. 88.
The evidence complained of in the fifth, sixth, seventh and eighth assignments was properly received as contradictory of the testimony of the defendant, and the credence to be given it *573by the jury would depend entirely on the manner of the witnesses and subject-matter of their testimony.
The assignments of error are overruled and the judgment is affirmed.